Citation Nr: 0706482	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for a psychiatric disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from September 1981 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder does not produce 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  

2.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9211 (2006).

2.  A total rating based on individual unemployability due to 
the service-connected disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected psychiatric disorder, currently 
evaluated as 50 percent disabling under DC 9211, 
schizoaffective disorder.  38 C.F.R. § 4.130.  The diagnostic 
criteria set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 41-50 indicates serious symptoms (e. g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e. g., no friends, 
conflicts with peers or co-workers).  

According to the DSM-IV criteria, a 50 percent rating is 
warranted for a psychiatric disorder when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

The types of problems cited as examples within the 70 percent 
criteria are, for the most part, totally missing with the 
veteran.  For example, in November 2004, the veteran 
underwent a VA mental disorders examination.  The veteran had 
been hospitalized earlier in November for his mental 
disorder.  He was being treated with clonazepam, sertraline, 
and ziprasidone.  The veteran last worked in 1999.  He lived 
with his spouse.  He reported gaining 20 pounds in two months 
due to anxiety and over eating.  He smoked half a pack of 
cigarettes a day.  He complained of irritability, bad temper, 
mood swings, confusion, depression, and occasional 
destructive behavior.  

However, upon examination, the veteran was clean, overweight, 
and adequately dressed and groomed.  His mood was anxious and 
depressed and his affect was blunted, but his attention, 
concentration, memory, insight, and judgment were fair.  His 
speech was clear and coherent.  The veteran denied 
hallucinations as well as suicidal and homicidal ideation.  
He exhibited good impulse control.  The veteran did not have 
impairment of thought processes or communication.  He did not 
display inappropriate behavior. The examiner provided a 
diagnosis of schizoaffective disorder and assigned a GAF 
score of 50.  

The veteran underwent a VA mental disorders examination in 
August 2002 for the purposes of establishing service 
connection for the veteran's mental disorder.  The veteran 
reported two marriages.  His first marriage lasted for eight 
years.  He had a son from that marriage.  He married his 
second spouse in 1983 and was married to her at the time of 
his examination. 

Since leaving the military, the veteran held several 
different jobs.  He worked as a custodian at an amusement 
park for four or five years.  Then he worked for a newspaper 
for three years, followed by a job at a warehouse.  In 1992, 
he returned to Puerto Rico to live with his mother and work 
at a mechanic shop owned by two of his cousins.  He worked 
there until 1999.  The veteran stated that he could no longer 
handle the pressure of working.  However, the examiner noted 
that the veteran could not describe exactly what caused him 
to stop working.  

Upon examination, the veteran was casually dressed without 
two or three days' beard growth.  His behavior was "very 
histrionic" with variable appearance and disappearance of 
tremors.  The veteran was restless in his chair during the 
interview and completely avoided eye contact with the 
examiner.  He was reluctant to give information and was vague 
in describing what happened to him in 1999 that caused him to 
seek psychiatric help for his mental disorder.  The veteran's 
answers were relevant and coherent.  He described symptoms of 
anxiety, insecurity , depression, and inability to sleep.  He 
denied suicidal and homicidal ideation.  His affect was 
"somewhat inappropriate."  His mood was restless, somewhat 
guarded, and depressed.  His memory and intellectual 
functioning were adequate.  His judgment was maintained, and 
his insight was very poor and superficial.  The veteran was 
diagnosed with schizoaffective disorder, depressed and 
histrionic personality features.  His GAF score was 50.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide, 
overall, evidence against the veteran's claim.  

The veteran did not display any of the symptoms listed as 
examples in the 70 percent evaluation criteria.  For example, 
he did not have deficiencies in thinking; the examiners found 
his thought processes to be normal and unimpaired.  He did 
not have suicidal ideation or obsessional rituals.  He did 
not report panic attacks.  His speech was coherent at both 
examinations.  He exhibited good impulse control at his 
November 2004 examination.  He did not neglect his personal 
hygiene.  He had been divorced once, but has been married to 
his second spouse of over 20 years at the time of his most 
recent examination.  There is no evidence to show that he was 
unable to establish and maintain effective relationships.  
These results are also found to provide evidence against a 
finding that the disorder has caused the veteran to be 
unemployed due to the disorder.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's psychiatric disorder 
does not more closely approximate a 70 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for a psychiatric disorder.  
38 C.F.R. § 4.3.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has one service-connected disability, 
schizoaffective disorder, rated at 50 percent disabling.  His 
combined disability rating (using the combined rating table) 
is 50 percent under 38 C.F.R. § 4.25.  Therefore, he does not 
meet the criteria set forth in 38 C.F.R. § 4.16(a).  
Moreover, the Board finds no basis for an extra-schedular 
award of TDIU.  

The veteran reported at his August 2002 VA mental disorders 
examination that he stopped working in 1999 because he could 
not handle the pressure of working.  There is no medical 
evidence of record to show that the veteran's service-
connected psychiatric disorder prevents him from obtaining 
substantially gainful employment.  In fact, the most recent 
medical evidence shows that his condition has improved.  
The post-service medical record, overall, is found to provide 
evidence against the veteran's claim. 

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disability.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disability.  Consequently, submission of this case 
to the Director, Compensation and Pension Service, for extra-
schedular consideration is not warranted. 

The service-connected disability may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  While the 
veteran has been unemployed for many years, this fact, in and 
of itself, does not provide a basis to determine that the 
veteran's service-connected disability has caused this 
unemployment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in several years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disability caused his unemployment.  The medical evidence 
cited above supports the Board' s finding.  Accordingly, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to a service-
connected disability under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disability, and the evidence on file, including the VA 
examinations cited above, are found to provide highly 
probative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected psychiatric 
disorder.  Therefore, the appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2004 (notice for the psychiatric disorder 
claim) and November 2004 (notice for the TDIU claim), the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the January 2005 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
November 2004 VCAA letter does specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a psychiatric disorder is denied.   

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


